DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The affidavit under 37 CFR 1.132 filed 11/18/2020 is insufficient to overcome the rejection of claims 1 and 5-10 based upon the USC 103 rejection of Perkins in view of Menkart as set forth in the last Office action because:  Applicant has not provided sufficient evidence to prove non-obviousness of the claimed invention.  
In the affidavit, Applicant argues the Perkins does not teach or suggest the claimed invention because 
1) the sealing arrangement would fail; 
2) it has excessive dead space because the walls do not hug the dogs nose; and 
3) the sealing member of Perkins would leak.
First the examiner notes that the prior art of Perkins is presumed to be operable (MPEP 2121 I) and one of ordinary skill in the art would readily understand that it would function to provide an improved anesthesia mask for effective and reliable administration of anesthetic gases to animals. Perkins explicitly states that “embodiments of the present invention relate to an improved anesthesia mask for effective and reliable administration of anesthetic gases to animals” (col. 1, ll. 7-10). The aforementioned quotation and the many other statements throughout Perkins are considered evidence that the mask disclosed by Perkins would effectively function to provide anesthesia to an animal. 
With regards to items 1 -3 above, the affidavit has only provided an opinion on whether the mask would be effective but has provided no evidence that it would not work. The courts have held that an expert opinion is not adequate to overcome a rejection when there is no factual evidence supporting the statement. (Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the "preliminary identification of a human b-NGF-like molecule”)
The affidavit states, on page 4 paragraph #8, that the seal 300 is incorrectly identified as a wall in the rejection. The seal 300 has been recited for the limitation of the wall because it forms a wall of the interior cavity of the mask as cited in the rejection below and is not incorrectly called a wall. 
Paragraphs 9-10 on page 5 of the affidavit states that the dead space in the Perkins mask is large. This is not considered persuasive because Perkins references Figures 1 and explicitly states that the “minimization of dead space achieved by this mask geometry increases the efficiency with which anesthetic can be delivered to animal 200 and thus reduces the level of effort required by animal 200 to breathe during the surgical procedure” (col. 6, ll. 14, 25-29). Again, as stated above a patented invention is presumed to be operable and that it is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.
Furthermore, the examiner notes that the amount of dead space is not relevant to the claims. The claims require that the walls proximate the opening are arranged to substantially conform to the shape of the muzzle of the animal and to hug the muzzle of an animal wearing the mask.  The Perkins references teaches walls which conform to the shape of the muzzle and hug the muzzle proximate the opening. (emphasis added)
In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950). 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Drawings
Figure sheets A-C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (US 6349725) in view of Menkart (FR 859106; all textual citations are to the included translation).
Regarding claim 1, Perkins discloses a mask apparatus for facilitating respiratory treatment of an animal (abstract; col. 2, ll. 54-64; fig. 1-6), comprising a mask housing 100 having walls 101, 300 forming an enclosure 100A arranged to receive an animal's 200 muzzle 202, 204 (fig. 1, 2; col. 5, ll. 41-, and forming an opening (second end 106 of wall 101 is open to allow the muzzle to pass through aperture 302 formed in walls 300) through which the muzzle 202, 204 is received (fig. 1, 2; col. 6, ll. 14-19), the profile of the opening being non-round and relatively flat across the top of the enclosure (as shown in Figures 1 & 2) to avoid obscuring vision of the animal wearing the mask (as shown in Figures 1 & 2), the walls 300 of the mask proximate the opening (i.e., proximate the opening at second end 106 of wall 101) being arranged to substantially conform to the shape of the muzzle of the animal (abstract; fig. 1, 2; col. 6, ll. 14-22, 46-64) and being of a resilient material to hug (i.e., seal) the muzzle of an animal wearing the mask (abstract; fig. 1, 2; col. 6, ll. 46-64; col. 7, ll. 34-67). 
Perkins discloses the mask as discussed above but is silent whether the profile of the opening is substantially oval with a flattened top and a flattened bottom and the profile is wider at the bottom that at the top. Perkins does further disclose that the while the mask was disclosed in reference to animals such as canines, Perkins contemplates embodiments where the walls are suited for an animals such as horses (col. 5, ll. 41-46). Menkart teaches masks for horses that enclose the mouth and nostrils of the horse by matching the periphery of the horse’s head in a region located between the nostrils and the eyes to ensure a seal without significant discomfort for the animal (pg. 2, ll. 1-2; pg. 1, ll. 5-10). Menkart further teaches wherein the profile of the opening is oval with a flattened top and a flattened bottom (fig. 2). Menkart further teaches that the profile is wider at the bottom than at the top (fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perkins such that the profile of the opening is substantially oval with a flattened top and a flattened bottom and the profile is wider at the bottom that at the top, as taught by Menkart, to provide masks for horses that enclose the mouth and nostrils of the horse by matching the periphery of the horse’s head in a region located between the nostrils and the eyes to ensure a seal without significant discomfort for the animal. 

the profile of the opening of the mask being arranged to extend backwardly from the top of the mask to the bottom of the mask in use, and arranged to cover over the commissure (shown proximate callout 204 in Figure 1) of the lips of the animal (fig. 1, 2).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (US 6349725) in view of Menkart (FR 859106; all textual citations are to the included translation) in view of Ichikawa (US 20090084378).
Regarding claim 5, Perkins in view of Menkart discloses the mask according to claim 1 as discussed above but is silent whether the resilient material is form-fitting silicone. Perkins does disclose that the resilient material 300 is composed of a flexible, resilient material such as rubber, a polymer material, or the like (col. 6, ll. 56-58). Ichikawa teaches treatment masks for animals (abstract) and further teaches that the resilient material is form-fitting silicone for the mask-animal interface because the resiliency of the silicone rubber sheets 57 increases the close contact between the nose of the laboratory animal R and the opening of the silicone rubber sheets 57, whereby the anesthesia gas G can be made difficult to leak from the nose mask 50 (par. 69; fig. 6A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perkins in view of Menkart such that the resilient material is form-fitting silicone, as taught by Ichikawa, because the resiliency of the silicone rubber sheets increases the close contact between the nose of the laboratory animal and the opening of the silicone rubber sheets, whereby the treatment gas can be made difficult to leak from the nose mask.
Regarding claim 10, Perkins in view of Menkart in view of Ichikawa discloses the mask according to claim 5 as discussed above and Perkins further discloses that the profile of the opening of the mask being arranged to extend backwardly from the top of the mask to the bottom of the mask in use, and arranged to cover over the commissure (shown proximate callout 204 in Figure 1) of the lips of the animal (fig. 1, 2).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (US 6349725) in view of Menkart (FR 859106; all textual citations are to the included translation) in view of Moran (US 20120203125).
Regarding claim 7, Perkins in view of Menkart discloses the mask according to claim 1 as discussed above but is silent regarding an internal seal around the opening to improve sealing between the mask and the animal's muzzle. Moran teaches analogous treatment masks for animals (abstract) and further teaches an internal seal 10 around the opening 11 to improve sealing between the mask and the animal's muzzle (abstract; par. 27, 126; fig. 2B, 17A, 17B, 18A, 18B). Moran further teaches that inwardly turned and deformable lip 10 functions to seal the mask 1 onto the animal's snout (par. 126). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perkins in view of Menkart with an internal seal around the opening to improve sealing between the mask and the animal's muzzle, because Moran teaches that inwardly turned and deformable lip 10 functions to seal the mask 1 onto the animal's snout. 
Regarding claim 8, Perkins in view of Menkart in view of Moran discloses the mask of claim 7 as discussed above but is silent whether the seal is in the form of a curtain folded back on itself to form a seal with the animal's muzzle under conditions of positive pressure within the mask. As noted above, Moran teaches that inwardly turned and deformable lip 10 functions to seal the mask 1 onto the animal's snout (par. 126). Moran further teaches that the seal 10 is in the form of a curtain folded back on itself to form a seal with the animal's muzzle (as shown in fig. 2B, 17A, 17B, 18A, 18B) under conditions of positive pressure within the mask (par. 54). Moran further teaches that the seal design is the seal is in the form of a curtain folded back on itself to form a seal with the animal's muzzle under conditions of positive pressure within the mask, as taught by Moran, because when the animal exhales any back pressure generated has the effect of improving the seal against the animal's snout as the internal pressure builds up in the U-section of the seal and forces the sealing lip around the snout of the animal.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (US 6349725) in view of Menkart (FR 859106; all textual citations are to the included translation) in view of Moran (US 20120203125) and further in view of Janbakhsh (US 20080066755).
Regarding claim 9, Perkins in view of Menkart in view of Moran discloses the mask of claim 7 as discussed above but is silent whether the seal is in the form of a cushion. Janbakhsh teaches analogous masks for a “patient” which includes an animal (par. 20). Janbakhsh further teaches providing a cushion that is configured to provide a seal around the animal’s nose and/or mouth (par. 22, 20). Therefore, Janbakhsh is considered to teach the seal is in the form of a cushion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perkins in view of Menkart in view of Moran such that the seal is in the form of a cushion, as taught by Janbakhsh, 

Response to Arguments
Applicant’s arguments, filed 11/18/20 have been considered but are not persuasive.
Applicant argues on pages 4-9 of the remarks filed 11/18/20 that the Perkins mask does not teach or suggest as claimed in claims 1 and 6, “because Perkins does not properly identify that “the top flat sealing surface onto the dog’s nose as a flexible diaphragm.” The examiner disagrees as Perkins teaches element 300 forms walls that substantially conform to the shape of the muzzle of the animal. It is also noted that the “line of contact” posited by Applicant is not supported by the actual disclosure of Perkins. There is no mention of a “line of contact” explicitly or implicitly in Perkins. Additionally, it is noted that the plain meaning of “hug” is to wrap around. As shown in Figure 1 above, the walls 300 wrap around the muzzle of the animal 200. The seal 300 closes the internal cavity of the mask and so forms walls. 
Applicant further argues that the housing of Perkins, made of side walls 101 do not hug the muzzle as claimed. (Page 9 of the remarks) However, the examiner has not cited side walls of body 101 as the walls in the claim “proximate to the opening.” The examiner notes that the claim language requires only that the walls of the mask proximate the opening are of a resilient material that hug the muzzle of the animal wearing the mask. Since Perkins discloses that the body has a shape which substantially conforms to the nose and mouth of the animal. (Col. 6: lines 18-22)  and that member 300 seals the cavity 100a (Col. 6: lines 45-50), Perkins teaches mask walls proximate the opening being arranged to substantially conform to the shape of the muzzle of the animal and being of a resilient material to hug the muzzle of the animal wearing the mask” as recited in the claim. Thus, for the reasons proximate the opening.

    PNG
    media_image1.png
    450
    636
    media_image1.png
    Greyscale

At pages 6- 7 of Applicant’s arguments, Applicant argues that Perkins’ mask “suffers from the same problems of excessive ‘dead space’ that occurs in the admitted prior art masks shown in Figs 1 to 2b of the present application that would lead to rebreathing of CO2 during anesthesia, unlike that of the present invention which minimizes the dead space.
Perkins references Figures 1 and explicitly states that the “minimization of dead space achieved by this mask geometry increases the efficiency with which anesthetic can be delivered to animal 200 and thus reduces the level of effort required by animal 200 to breathe during the surgical procedure” (col. 6, ll. 14, 25-29). Thus, Applicant’s argument is not supported by the evidence currently in the record. 

The examiner suggests that Applicant bring in more structural details of the mask walls to differentiate from the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MARGARET M LUARCA/               Examiner, Art Unit 3785